DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 9/16/20:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 10 lines 6-20): 
The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.  
Allowable Subject Matter
Claims 1-6, 8, 9, 11-18, 20-27, and 29-36 are allowed.
The following is an examiner’s statement of reasons for allowance.
Independent claims 1 and 20:
U.S. Publication No. 2018/0097595 to Huang et al disclose in Figures 1-7 a method for operating an access node (eNB), the method comprising: 
Sending, by the access node to a UE (UE), a configuration of one or more first CSI-RS resources (eNB sends to UE one or more CSI-RS; Sections 0039, 0052, 0082; the “CSI-RS” reads on the claimed “CSI-RS resources” since CSI-RS is a resource used by UE to measure downlink channel quality) and a configuration of one or more SRS resources (eNB sends to UE information on if UE should send SRSs to eNB using TDM, FDM, or different subframes; Sections 0052, 0085; the “use of TDM, FDM, or different subframes” reads on the claimed “SRS resources” since TDM, FDM, or different subframes are resources used by the UE to send SRS to eNB).
Sending, by the access node, first control information (if UE should send SRSs to eNB using TDM, FDM, or different subframes; Sections 0052, 0085) and second control information (CSI-RS; Sections 0039, 0052, 0082), the first control information including … a SRS resource set that includes the one or 
…
Receiving, by the access node, at least one SRS precoded by the one or more precoders in at least one of the one or more SRS resources… Steps 602-618: UE uses the CSI-RS to measure downlink channel quality and then determines how to precode the SRS based on the measured downlink channel quality; UE then sends the precoded SRS to eNB according to TDM, FDM, or different subframes as indicated by eNB; Sections 0082-0093.  Refer to Sections 0030-0127.
an identifier of a SRS resource set that includes the one or more SRS resources, and the second control information including an identifier of the one or more first CSI-RS resources…
U.S. Publication No. 2018/0287757 to Onggosanusi (support found in Provisional Application No. 62/477,758 with priority date of 3/28/2017) disclose in Figures 1-9 that BS sends to UE configuration for SRS resources and configuration information for CSI-RS resources.  The configuration for the SRS resources includes an identifier of the SRS resources in which the SRS will be sent and the configuration for the CSI-RS resources includes an identifier of the CSI-RS resources in which the CSI-RS will be sent.  Figures 5-6: BS sends to UE an activation message 501-503 and 601-603 comprising the identifier for the SRS resources, which includes SRS resource subset 1, SRS resource subset 2, and SRS resource subset 3, and the identifier for the CSI-RS resources, which includes CRI-RS resource subset 1,CRI-RS resource subset 2, and CSI-RS resource subset 3.  UE can then send the SRS according to SRS resource subset 1, SRS resource subset 2, or SRS resource subset 3 or receive the CSI-RS according to CRI-RS resource subset 1, CRI-RS resource subset 2, or CSI-RS resource subset 3.  Refer to Sections 0069-0168.  

However, none of the prior art disclose the limitation “sending, by the access node, the first CSI-RS in a network resource used to send an SRS request field; and receiving, by the access node, at least one SRS precoded by the one or more precoders in at least one of the one or more SRS resources, the at least one SRS resource located after the network resource used to send the first CSI-RS in the time domain, each of the one or more SRS resources being one of a slot, a subframe, or an orthogonal frequency division multiplexing (OFDM) symbol”, and can be logically combined with Huang et al and Onggosanusi. 


Independent claims 14 and 24:
U.S. Publication No. 2018/0097595 to Huang et al disclose in Figures 1-7 a method for operating a UE (UE), the method comprising:
Receiving, by the UE from an access node, a configuration of one or more first CSI-RS resources (eNB sends to UE one or more CSI-RS; Sections 0039, 0052, 0082; the “CSI-RS” reads on the claimed “CSI-RS resources” since CSI-RS is a resource used by UE to measure downlink channel quality) and a configuration of one or more SRS resources (eNB sends to UE information on if UE should send SRSs to eNB using TDM, FDM, or different subframes; Sections 0052, 0085; the “use of TDM, FDM, or different subframes” reads on the claimed “SRS resources” since TDM, FDM, or different subframes are resources used by the UE to send SRS to eNB).
Receiving, by the UE, a first control information (if UE should send SRSs to eNB using TDM, FDM, or different subframes; Sections 0052, 0085) including … a SRS resource set that includes one or more SRS resources (the “use of TDM, FDM, or different subframes” reads on the claimed “SRS resource set that includes the one or more SRS resources” since TDM, FDM, or different subframes are a resource set of resources used by the UE to send SRS to eNB; Sections 0052, 0085).
Receiving, by the UE, a second control information (CSI-RS; Sections 0039, 0052, 0082) including … one or more first CSI-RS resources (eNB sends to UE one or more CSI-RS; Sections 0039, 0052, 0082; the “CSI-RS” reads on the claimed “CSI-RS resources” since CSI-RS is a resource used by UE to measure downlink channel quality), the one or more first CSI-RS resources associated with the identified SRS resource set (steps 602-618: UE uses the CSI to measure downlink channel quality and then determines how to precode the SRS based on the measured downlink channel quality; UE then sends the precoded SRS to eNB according to TDM, FDM, or different subframes as indicated by eNB; Sections 0082-0093).
Receiving, by the UE, a first CSI-RS in one of the first CSI-RS resources…  Steps 602-618: eNB sends to UE a CSI-RS.

Determining, by the UE, one or more precoders for transmitting SRSs in the one or more SRS resources in accordance with a measurement of the first CSI-RS.  Steps 602-618: UE uses the CSI-RS to measure downlink channel quality and then determines how to precode the SRS based on the measured downlink channel quality.  UE then sends the precoded SRS to eNB according to TDM, FDM, or different subframes as indicated by eNB.  Refer to Sections 0082-0083.  
Sending, by the UE, at least one SRS precoded by the one or more precoders in at least one of the SRS resources...  Step 618: UE sends the precoded SRS to eNB according to TDM, FDM, or different subframes as indicated by eNB. Refer to Sections 0082-0083.  Refer also to Sections 0030-0127.
Huang et al do not disclose …receiving, by the UE, a first control information including an identifier of a SRS resource set that includes one or more SRS resources; and receiving, by the UE, a second control information including an identifier of one or more first CSI-RS resources…
U.S. Publication No. 2018/0287757 to Onggosanusi (support found in Provisional Application No. 62/477,758 with priority date of 3/28/2017) disclose in Figures 1-9 that BS sends to UE configuration for SRS resources and configuration information for CSI-RS resources.  The configuration for the SRS resources includes an identifier of the SRS resources in which the SRS will be sent and the configuration for the CSI-RS resources includes an identifier of the CSI-RS resources in which the CSI-RS will be sent.  Figures 5-6: BS sends to UE an activation message 501-503 and 601-603 comprising the identifier for the SRS resources, which includes SRS resource subset 1, SRS resource subset 2, and SRS resource subset 3, and the identifier for the CSI-RS resources, which includes CRI-RS resource subset 1,CRI-RS resource subset 2, and CSI-RS resource subset 3.  UE can then send the SRS according to SRS resource subset 1, SRS resource subset 2, or SRS resource subset 3 or receive the CSI-RS according to CRI-RS resource subset 1,CRI-RS resource subset 2, or CSI-RS resource subset 3.  Refer to Sections 0069-0168. 

However, none of the prior art disclose the limitation “…receiving, by the UE, a first CSI-RS in one of the first CSI-RS resources and in a network resource used to receive an SRS request field; and sending, by the UE, at least one SRS precoded by the one or more precoders in at least one of the SRS resources, the at least one SRS resource located after the network resource used to receive the first CSI-RS in the time domain, each of the one or more SRS resources being one of a slot, a subframe, or an orthogonal frequency division multiplexing (OFDM) symbol”, and can be logically combined with Huang et al and Onggosanusi. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Christine Ng/
Examiner, AU 2464
January 4, 2021